Citation Nr: 0628682	
Decision Date: 09/11/06    Archive Date: 09/20/06

DOCKET NO.  03-36 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois


THE ISSUE

Entitlement to an increase in the 40 percent evaluation 
currently assigned for low back strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1985 to March 
1988.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a September 2001 decision by 
the RO which denied an increased rating for the veteran's low 
back strain.  The Board remanded the appeal for additional 
development in April 2005.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's low back disability is manifested primarily 
by complaints of pain, limitation of motion, and degenerative 
disc disease at L5-S1; no additional functional limitation 
due to pain or during flare-ups has been demonstrated.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
low back strain are not met.  38 U.S.C.A. §§ 1155, 5100, 
5102, 5103, 5103A, 5106, 5107 (West 2002& Supp. 2005); 38 
C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Part 4, Diagnostic Code 5295 (prior to 9/26/03) and 5237 
(from 9/26/03).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it should be noted that although the RO did not 
comply with the Board's remand instruction to adjudicate, as 
a separate issue, the claim of service connection for 
intervertebral disc syndrome, a VA physician opined that he 
could not separate the symptoms associated with 
intervertebral disc syndrome from the service-connected low 
back strain disability.  As the symptoms referable to the 
service-connected low back strain can not be disassociated 
from intervertebral disc syndrome, the Board will considered 
all of the veteran's low back symptomatology as 
manifestations of the service-connected low back strain.  The 
Board has considered remanding the appeal for strict 
compliance with the prior instructions.  However, since all 
of the veteran's symptomatology have been considered, and 
there is no possible additional benefit flowing to the 
veteran, the Board finds no useful purpose would be served by 
remanding the appeal.  See Soyini v. Derwinski, 1 Vet. App. 
540, 546 (1991).  The veteran is not prejudiced by the 
Board's action to adjudicate the claim based on the evidence 
of record.  Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993).  

With respect to the claim for an increased rating for the 
veteran's low back disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in April 2005, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim, and was informed that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claims and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  The veteran's service 
medical records and all VA and private medical records 
identified by the veteran have been obtained and associated 
with the claims file.  There is no indication in the record 
that any additional evidence relevant to the issue to be 
decided herein is available and not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  On two 
occasions subsequent to the April 2005 Board remand, the 
veteran was requested to complete and return to the RO 
Authorization and Consent to Release Information forms so 
that VA could assist him in obtaining  records from Loyola 
Hospital where he was reportedly treated sometime in 2000 or 
2001.  However, the veteran did not return the forms and has 
not provided VA with any records from that facility.  Without 
the veteran's cooperation, VA is unable to obtain these 
records.  As there is no indication that any failure on the 
part of VA to provide additional notice or assistance 
reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed Cir. Apr 5, 2006).  

Increased Ratings - In General

The United States Court of Appeals for Veterans Claims 
(Court) has held that "where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."  Although a rating specialist is 
directed to review the recorded history of a disability in 
order to make a more accurate evaluation, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 38 
C.F.R. § 4.2 (2005).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2005).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Initially, the Board notes that during the course of the 
veteran's appeal, the regulations pertaining to rating 
disabilities of the spine were amended on two occasions.  The 
Board is required to consider the claim in light of both the 
former and revised schedular rating criteria to determine 
whether an increased evaluation for the veteran's spine 
disability is warranted.  VA's Office of General Counsel has 
determined that the amended rating criteria, if favorable to 
the claim, can be applied only for periods from and after the 
effective date of the regulatory change.  However, the 
veteran does get the benefit of having both the old 
regulation and the new regulation considered for the period 
after the change was made.  See VAOPGCPREC 3-00.  That 
guidance is consistent with longstanding statutory law, to 
the effect that an increase in benefits cannot be awarded 
earlier than the effective date of the change in law pursuant 
to which the award is made.  See 38 U.S.C.A. § 5110(g) (West 
2002).  

In general, where the law or regulation changes after a claim 
has been filed or reopened but before the administrative or 
judicial process has been concluded, VA must consider both 
versions and apply the one more favorable to the veteran.  
VAOPGCPREC 7-2003.  

In this case, the RO considered both the old and the revised 
criteria.  The veteran and his representative were provided 
both sets of criteria and were given an opportunity to 
respond.  Accordingly, the veteran will not be prejudiced by 
the Board's review of the issue as due process requirements 
have been met.  VAOPGCPREC 11-97 at 3-4; Bernard v. Brown, at 
393-94 (1993); VAOPGCPREC 7-2003.  

Prior to September 26, 2003, under Diagnostic Code (DC) 5295 
(lumbosacral strain), a maximum 40 percent rating was 
assigned for severe symptoms with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  A 20 percent rating was 
assigned with muscle spasm on extreme forward bending, loss 
of lateral spine motion, unilateral, in standing position.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (effective prior to 
September 26, 2003).  

As the veteran is also shown to have disc disease of the 
lumbosacral spine that a VA physician has opined could not be 
disassociated from the service-connected low back strain, the 
Board must also consider the rating criteria for 
intervertebral disc syndrome (DC 5293).  Under the old 
version for intervertebral disc syndrome, a 60 percent 
evaluation was assigned for pronounced, persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of diseased disc 
with little intermittent relief.  A 40 percent evaluation was 
assigned for severe, recurring attacks with intermittent 
relief.  A 20 percent rating was assigned for moderate 
symptoms with recurring attacks.  A 10 percent evaluation was 
assigned for mild symptoms.  38 C.F.R. § 4.71a, DC 5293 
(effective prior to September 23, 2002).  

The first amendment to the Rating Schedule governing the 
rating of spinal disabilities pertained to the evaluation of 
intervertebral disc syndrome.  67 Fed. Reg. 54,345, 54,349 
(Aug. 22, 2002) (effective from September 23, 2002).  Under 
the revised criteria, effective September 23, 2002, 
intervertebral disc syndrome is evaluated either on the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  See 38 C.F.R. § 4.71a, DC 
5293, as amended by 67 Fed. Reg. 54345-54349 (August 22, 
2002).  

A 40 percent evaluation is assigned with incapacitating 
episodes having a total duration of at least four weeks but 
less than six weeks during the past 12 months and a 60 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  Id. 

Note (1): For purposes of evaluations under DC 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2005).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

The second revision to the Rating Schedule governing the 
rating of spinal disabilities was effective September 26, 
2003.  At that time, VA amended its Schedule for Rating 
Disabilities, 38 C.F.R. Part 4, to institute a general rating 
formula for evaluating diseases and injuries of the spine, 
including lumbosacral strain under DC 5237, spinal stenosis 
under DC 5238, degenerative arthritis of the spine under DC 
5242, and intervertebral disc syndrome under DC 5243.  Under 
the revised criteria, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated under 
the General Rating Formula for Diseases and Injuries of the 
Spine or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under § 4.25.  38 C.F.R. § 4.71a, The Spine, Note 
(6) (2005).  

Under the General Rating Formula, a 20 percent rating is 
warranted when forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees, or 
the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 30 percent requires forward flexion 
of the cervical spine to 15 degrees or less; or with 
favorable ankylosis of the entire cervical spine; a 40 
percent rating is warranted if the medical evidence shows 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees, or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is warranted if there is 
unfavorable ankylosis of the entire thoracolumbar spine.  A 
100 percent rating is warranted if there is unfavorable 
ankylosis of the entire spine.  These ratings are warranted 
if the above-mentioned manifestations are present, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243, effective September 26, 2003).  

The revised rating criteria under the General Formula for 
Diseases and Injuries of the Spine also, in pertinent part, 
provide the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

With respect to evaluating intervertebral disc syndrome, 
effective September 26, 2003, a 40 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months.  A 60 percent rating is warranted for incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  Note (1) provides that an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  (38 C.F.R. § 4.71a, Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, effective September 26, 2003).  

In this case, the pertinent evidence of record includes two 
VA examinations conducted in August 2001 and 2005; numerous 
VA outpatient progress notes from 2001 to 2005, and a private 
medical record for treatment in March 2001.  

The veteran's complaints on the two VA examinations were 
essentially the same and included chronic back pain radiating 
into both legs and limitation of motion.  On VA neurological 
examination in August 2001, the veteran reported that he 
worked full-time as a forklift operator, and that he had to 
lift heavy objects on a daily basis.  He reported continuous, 
daily, mid-low back pain, which he rated as an eight on a 
scale of 0 to 10, and aggravated by prolonged standing or 
walking.  On examination, motor strength was 5/5, sensation 
was intact, and deep tendon reflexes were 1+ and symmetrical 
in the lower extremities.  There was mild tenderness in the 
mid-low back area, but no evidence of paraspinal spasm.  
Forward flexion was to 28 degrees with pain beginning at 28 
degrees, and extension was to 18 degrees limited by pain at 
18 degrees.  Right and left lateral bending was to 15 degrees 
limited by pain at 15 degrees, bilaterally, and rotation was 
to 45 degrees limited by pain at 45 degrees, bilaterally.  
The diagnosis was degenerative disc disease at L5-S1 with 
radiculopathy and mild disc bulging.  

When examined by VA in August 2005, the examiner indicated 
that the claims file was reviewed.  The veteran described his 
mid-back pain as a 5/10 on a daily basis, and said that he 
used Motrin only when needed and local heat for symptomatic 
improvement.  He worked full-time as a VA policeman which 
required him to wear approximately 40 pounds of equipment.  
He worked 10 hour shifts and a lot of overtime which tended 
to increase his back pain.  He avoided lifting or carrying 
more than 50 pounds and said that walking over five miles or 
climbing more than five flights of stairs increased his back 
pain.  He reported intermittent radiating pain down both legs 
to his knees three to four times a week and mild muscle 
spasms about twice a day that lasted from two to 30 minutes 
at a time.  The veteran reported that he manipulated and 
maneuvered his back to loosen it when these occur, but did 
not have any incapacitating flare-ups over the past year.  

On examination, there was no evidence of paraspinal muscle 
spasm or localized tenderness.  Forward flexion was to 45 
degrees with pain at 45 degrees, and extension was to 20 
degrees without pain.  Right and left lateral bending was to 
40 degrees limited by pain at 40 degrees, bilaterally.  
Rotation was from 0 to 50 degrees, bilaterally without pain.  
Strength was 5/5 and sensation was intact in the lower 
extremities.  Deep tendon reflexes were 1+ and symmetrical at 
the knees and ankles, and his gait and station appeared 
normal.  The examiner noted that range of motion during 
passive, active, and repetitive movements were the same, and 
that there was no limitation of motion due to weakness, 
fatigability, incoordination, or flare-ups.  There were no 
incapacitating episodes of radiating pain and no neurological 
findings and no affect on the usual occupation or daily 
activities.  The diagnoses included very mild low back strain 
with radiating leg pain and cramping.  

The VA outpatient progress notes showed treatment for various 
maladies on numerous occasions from 2001 to 2005.  The 
records showed that the veteran was seen for low back pain in 
March and August 2001, and again in March 2003.  The only 
additional findings not reported on the two VA examinations 
discussed above was positive straight leg raising at 60 
degrees when seen in August 2001.  The March 2003 progress 
note noted occasional exacerbations, but no radicular pain.  
The remainder of the outpatient records through September 
2005 did not show any treatment or complaints related to the 
veteran's low back disability.  

The private medical note showed that the veteran was seen on 
an office visit for low back pain with left radiculopathy on 
March 6, 2001.  The report did not include any clinical or 
diagnostic findings or any analysis or opinion of the 
severity of the veteran's low back disability.  

Upon review of all the evidence of record, including but not 
limited to the veteran's contentions, the VA outpatient notes 
and examination reports, and the private medical record, the 
Board finds that the medical evidence of record does not 
demonstrate symptomatology or manifestations of more than 
severe lumbosacral strain or severe recurring attacks of 
intervertebral disc syndrome with intermittent relief at 
anytime during the pendency of this appeal.  Although the 
veteran reported muscle spasms on a daily basis, there was no 
objective evidence of any muscle spasm and no more than mild 
tenderness to palpation of the spine on any of the medical 
reports of record.  There was no muscle weakness; loss of 
muscle tone or bulk, and no evidence of absent ankle jerk or 
any other significant neurological findings.  Thus, a rating 
in excess of 40 percent under the old criteria for 
intervertebral disc syndrome (DC 5293) is not warranted.  

As to rating the veteran under the criteria for ankylosis, it 
is noted that ankylosis is "immobility and consolidation of 
a joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999).  The veteran 
retains significant motion of the spine, albeit with pain, 
which has been considered in determining the current rating.  
Therefore, a rating under DC 5289 for unfavorable ankylosis 
is not warranted.  

The Board must also consider whether the veteran is entitled 
to an evaluation in excess of 40 percent under the revised 
rating criteria for disabilities of the spine effective 
September 23, 2002, and the criteria effective from September 
26, 2003, the effective dates of the revised regulations.  As 
indicated above, the revised regulations may not be applied 
prior to the effective date of the change.  VAOPGCPREC 3-
2000.  

In this regard, the evidence does not show that he has 
experienced incapacitating episodes having a total duration 
of at least six weeks during the past 12 months.  The veteran 
does not claim nor does the evidence show any incapacitating 
episodes over the past year or any required bed rest due to 
his low back disability.  The most restricted range of motion 
of the lumbar spine since the enactment of the new 
regulations was limited to 45 degrees of flexion with a 
combined range of 245 degrees.  (See August 2005 VA 
examination report).  There was no evidence of muscle spasm, 
abnormal gait or spinal contour, such as scoliosis, reversed 
lordosis, or kyphosis.  Thus, the Board finds that the 
evidence does not meet the criteria for an evaluation in 
excess of 40 percent under either the old or the revised 
regulations.  In fact, the clinical and diagnostic findings 
on the most recent examination in August 2005 do not satisfy 
the criteria for an evaluation of more than 20 percent under 
the revised criteria of DCs 5237/5243.  

The Board has also considered whether an increased evaluation 
is in order in this case when separately evaluating and 
combining the orthopedic and neurologic manifestations of the 
veteran's service-connected back disability under the revised 
orthopedic rating criteria and applicable neurologic rating 
criteria in effect between September 23, 2002, and September 
26, 2003, and under the revised orthopedic rating criteria 
and any applicable neurologic rating criteria from September 
26, 2003.  

As indicated above, the orthopedic manifestations of the 
veteran's spine disability based on the clinical findings 
prior to September 2002 equate to no more than severe 
limitation of motion or severe recurring attacks of 
intervertebral disc syndrome, which is commensurate with a 40 
percent evaluation under the old rating schedule pursuant to 
Diagnostic Codes 5292, 5293, or 5295.  Applying the clinical 
findings of record subsequent to the date of the revised 
regulations in September 2002, the low back disability would 
equate to no more than a 20 percent evaluation under the new 
General Rating Formula for Disease and Injuries of the Spine.  

Other than complaints of radiating pain, the objective 
medical evidence of record does not show any significant 
neurological impairment.  Assuming for the sake of argument, 
that the veteran's neurological symptoms were of sufficient 
severity to assign a separate 10 percent rating under DC 8520 
for mild incomplete paralysis of the sciatic nerve, the Board 
notes that by combining this rating with a 40 percent rating 
for the orthopedic manifestations of the veteran's low back 
disorder along with the evaluations for the veteran's other 
service-connected disabilities (50 percent for pes planus, 
and two separate 10 percent evaluations for right and left 
ankle disability), the veteran's combined disability rating 
would still be an 80 percent combined rating.  See 38 C.F.R. 
§ 4.25.  Thus, this method of evaluation would not result in 
a higher evaluation from September 23, 2002.  Further, this 
method would not result in a higher evaluation from September 
26, 2003 since as noted above, the orthopedic manifestations 
of the veteran's low back disorder would equate to no more 
than a 20 percent evaluation under the revised criteria.

Consideration must also be given to any functional impairment 
of the veteran's ability to engage in ordinary activities and 
the effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.45, 4.59 (2005).  

The evidence shows that the veteran has good strength, 
approximately 50 percent of normal range of motion on most 
recent examination, and no significant neurological 
impairment referable to the lumbar spine.  The veteran is not 
only employed full-time, but works 10 hour shifts and a 
significant amount of overtime.  (See August 2005 VA 
examination report).  He does not have any incapacitating 
flare-ups of back pain and has not reported any time lost 
from work because of his back disability.  The objective 
evidence does not show more than moderate to severe passive 
or active limitation of motion when pain is considered, and 
no additional functional impairment.  In fact, his range of 
motion of the lumbar spine on the most recent VA examination 
in 2005 was significantly better than when evaluated in 2001 
albeit it was accomplished with reported pain.  In this 
regard, the Board observes that under the revised rating 
schedule, the general rating formula notes that the rating 
criteria are to be applied with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease.  Moreover, there was no 
evidence of any limitation of motion due to weakness, 
fatigability, incoordination, or flare-ups when examined by 
VA in August 2005.  In light of the clinical findings of 
record, the Board finds that an increased evaluation based on 
additional functional loss due to the factors set forth above 
is not demonstrated.  

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  In this case, the record does not reflect 
frequent periods of hospitalization because of the service-
connected low back disability, nor interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  There is no indication in the 
record that the veteran has had frequent periods of 
hospitalization for his low back disability.  Regarding 
employment, the record shows that the veteran is employed 
full-time employment, and he has not reported any significant 
time lost at work due to his low back disability.  Thus, the 
evidence of record does not reflect any factor which takes 
the veteran outside of the norm, or which presents an 
exceptional case where his currently assigned disability 
rating is found to be inadequate to warrant referral for 
consideration of an extraschedular rating.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

An increased evaluation for low back strain, is denied.  




		
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


